In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00006-CV




     IN THE MATTER OF C.S.G., JR., A JUVENILE




        On Appeal from the County Court at Law
                  Bowie County, Texas
            Trial Court No. 21JV0037-CCL




      Before Morriss, C.J., Stevens and van Cleef, JJ.
                                              ORDER

        In this case involving a disposition order committing C.S.G., Jr., to the Texas Juvenile

Justice Department for a period of ten years with a possible transfer to the Texas Department of

Criminal Justice, both parties agree that the order failed to comply with the requirements of

Section 54.04(f) of the Texas Family Code. The State has filed a motion asking this Court to

abate the matter to the trial court to address that issue.

        Section 54.04(f) states, “The court shall state specifically in the order its reasons for

disposition and shall furnish a copy of the order to the child.” TEX. FAM. CODE ANN. § 54.04(f).

“Compliance with [this] requirement[] is mandatory, for such findings ‘provide assurance that

the child and his family will be advised of the reasons . . . and . . . be in a position to challenge

those reasons on appeal.” In re J.M., 287 S.W.3d 481, 489 (Tex. App.—Texarkana 2009, no

pet.) (quoting J.L.E. v. State, 571 S.W.2d 556, 557 (Tex. App.—Houston [14th Dist.] 1978, no

writ)). “Therefore, merely reciting statutory language will not be sufficient to justify the juvenile

court’s ruling.” Id. Nevertheless, “statutory language supplemented by additional findings is

sufficient to meet the requirements of the Texas Family Code.” Id.; see In re W.A.M.P., No. 14-

21-00105-CV, 2022 WL 2976876, at *3 (Tex. App.—Houston [14th Dist.] July 28, 2022, no pet.

h.) (mem. op.) (reciting statutory language and supplementing with additional specific findings

may be sufficient to meet requirements of Section 54.04(f)). “[T]he inclusion of the offense and

its surrounding circumstances in an order consisting of mainly statutory language is sufficient.”

Id. at 490 (citing In re J.T.H., 779 S.W.2d 954, 959 (Tex. App.—Austin 1989, no writ)).



                                                   2
         The order here recites statutory language and does not describe or list the offense, other

than to include a deadly weapon finding, as required by Section 54.04(g). See TEX. FAM. CODE

ANN. § 54.04(g). Although the order ostensibly includes four additional findings, those findings

are largely generic and lack the degree of specificity required by Section 54.04(f). See TEX.

FAM. CODE ANN. § 54.04(f); In re J.M., 287 S.W.3d at 488–89.

         When a juvenile court fails to comply with the specificity requirements of Section

54.04(f), we abate the matter to the trial court with instructions for the court to render a proper

disposition order specifically stating the reasons for the disposition. In re J.M., 287 S.W.3d at

489 (citing K.K.H. v. State, 612 S.W.2d 657, 658 (Tex. App.—Dallas 1981, no writ)); see TEX.

R. APP. P. 44.4.

         Pursuant to Rule 44.4 of the Texas Rules of Appellate Procedure, we abate this matter to

the juvenile court with instructions to render a modified disposition order that includes specific

findings supporting the disposition. A supplemental record containing the modified disposition

order should be filed in this court no later than August 24, 2022.

         All appellate timetables are stayed pending return of this matter to the jurisdiction of this

Court.

         IT IS SO ORDERED.

                                               BY THE COURT

Date: August 10, 2022




                                                  3